Bkoxlbs, O. J.
This was a suit for damages for the killing of two hound dogs. During the trial counsel for the defendant admitted that one of the dogs was killed by the defendant, but contended that it was an un*639avoidable accident. He stated as to the other dog that he did not know whether the defendant killed it, but that if it did so, that killing also was an unavoidable accident. The judge in his charge instructed the jury as follows: “The defendant sets up and denies the killing of one of the dogs—admits the killing of one, but claims that it was an accident and that it is not liable for any damages to this plaintiff for the killing of either of the dogs in question.” Held, that the charge was error and prejudicial to the defendant, and another hearing of the case is required..
Decided January 11, 1928.
McClure, Hale & McClure, Maddox, Maddox & Mitchell, for plaintiff in error.
J. C. Townsend, contra.

Judgment reversed.


Lulte and Bloodworth, JJ., concur.